STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                        NO.   2021   KW   1562

VERSUS


CODY       DANTIN                                          FEBRUARY      25,       2022




In   Re:         Cody   Dantin,       applying   for                writs,           17th
                                                       supervisory
                 Judicial        District  Court,    Parish  of  Lafourche,           No.
                 574960.




BEFORE:         WHIPPLE,      C. J.,   PENZATO AND   HESTER,   JJ.


        WRIT    DENIED.


                                              VGW
                                              AHP

                                              CHH




COURT      OF APPEAL,       FIRST   CIRCUIT




        DEPUTY        ERK   OF   COURT
                FOR   THE   COURT